Citation Nr: 0532610	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  99-13 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for hallux valgus 
of the right great toe with degenerative changes of the 
metatarsophalangeal joint (MTPJ), currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial evaluation greater than 40 
percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1999 and July 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The veteran testified before a Veterans Law Judge in May 2001 
who is no longer with the Board.  Accordingly, the veteran 
was accorded another opportunity to testify before the 
undersigned Veterans Law Judge in October 2003, who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2005) and who 
participated in this decision.

This claim has been remanded previously, including in 
December 2000 for the purposes of scheduling the veteran for 
a hearing before a Veterans Law Judge appearing at the RO, 
and in October 2001 and May 2004 for further development to 
include the procurement of VA and non VA treatment records 
and to accord the veteran further examination.  This 
development having been accomplished, the case is now again 
before the Board.

The Board notes that the veteran submitted a Notice of 
Disagreement (NOD) to the July 2003 rating decision in which 
the RO granted service connection for degenerative joint 
disease of the lumbar spine, assigning a 40 percent 
evaluation effective in January 1999, and denied entitlement 
to TDIU.  In August 2003, the RO received the veteran's NOD 
as to the evaluation assigned his lower back disability.  In 
September 2003, the RO received the veteran's NOD as to the 
denial of entitlement to TDIU.  However, an SOC addressing 
these issues is not of record.  Since a notice of 
disagreement has been submitted with respect to these issues, 
an SOC should be issued.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The Board notes that the veteran testified and has submitted 
statements to the effect that he believes his claim for 
entitlement to service connection for a bilateral foot 
disability, and for hallux valgus of the left great toe is 
under appeal.  The Board wishes to clarify this matter.

As noted in the October 2001 Board remand, claims for service 
connection for bilateral flat feet and for hallux valgus of 
the left great toe were denied in a rating decision issued in 
March 2000.  Notification of the decision, and of the 
appellant's rights, was made by letter dated March 9, 2000.  
The veteran did not appeal this rating decision.  Hence, the 
decision became final.

However, the undersigned Veterans Law Judge made note of the 
veteran's testimony before her and before the previous 
Veterans Law Judge and refers the matter as claims to reopen 
the previously denied decisions with the submission of new 
and material evidence.  These claims are therefore referred 
to the RO for appropriate action and adjudication.

The issues of entitlement to an initial evaluation greater 
than 40 percent for degenerative joint disease of the lumbar 
spine, and to TDIU addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The hallux valgus of the right great toe with degenerative 
changes of the MTPJ is manifested by complaints of pain and 
pain upon movement; objective evidence of normal range of 
motion for gait with unrestricted movement absent tenderness; 
painful calluses on the right 1st metatarsal head with skin 
otherwise within normal limits for color, temperature, 
texture and hair growth, absent blisters; and X-ray evidence 
of status post bunion surgery at the right 1st metatarsal 
head with degenerative changes described as slight, analogous 
to no more than a moderate foot injury.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
hallux valgus of the right great toe with degenerative 
changes of the MTPJ have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284-5280 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to receiving proper VCAA 
notification.  However, upon review, the Board finds that the 
lack of such a pre-AOJ decision notice did not result in 
prejudicial error in this case.  Mayfield v. Nicholson, No. 
02-1077 (U.W. Vet. App. April 14, 2005).

The Board notes that the initial unfavorable decision 
occurred in May 1999, some time prior to the passage of the 
VCAA.  Therefore, it was not possible to provide the veteran 
was notice of the VCAA before the decision, However, 
subsequent notice of the laws and regulations effected by 
VCAA and the evidence and information necessary to 
substantiate the veteran's claim was provided, in aggregate, 
in a July 2003 Supplemental Statement of the Case (SSOC), and 
VCAA letters dated in April 2002 and May 2004.  To the extent 
that these notices did not contain notification that the 
veteran should provide "any evidence" in his possession 
pertaining to his claim, i.e., the 4th element, the Board 
notes, notwithstanding, that these letters and SSOCs notified 
the veteran that evidence and information was necessary to 
substantiate his claim for an increased evaluation and 
requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claim in the June 1999 SOC and July 2003 SSOC.  Moreover, as 
noted above, the veteran's claim was remanded two times for 
further development, including that required by VCAA.  
Together, the VCAA letters, SOC and SSOC provided the veteran 
with a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield, supra.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the VA and private treatment 
records, records from the SSA, and VA examination reports, as 
well as written statements and testimony from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded VA 
examinations for his right toe in March 2000, November 2002, 
and June 2004.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Rating

The RO granted service connection for hallux valgus of the 
right great toe with degenerative changes in the MTPJ in a 
July 1971 rating decision.  A 10 percent evaluation was 
assigned, effective January 28, 1971, the day his claim for 
service connection was received by the RO.  This evaluation 
has been confirmed and continued to the present. 

In January 1999, the veteran filed a claim for increased 
evaluation for his foot disability.  In his statements and 
testimony, the veteran testified that he experiences pain 
from his right toe disability, and that, with his left great 
toe and bilateral foot disabilities, renders him unable to 
work.  Based on these contentions, the veteran is requesting 
an increased evaluation for his right great toe disability.  

The Board notes that the veteran has other foot disabilities 
for which service connection has been considered and denied.  
Specifically, a March 2000 rating decision denied service 
connection for hallux valgus of the left great toe and for 
bilateral flat feet.  The veteran did not submit a notice of 
disagreement to the denial of either of these issues.  These 
conditions, and their symptoms, are therefore not presently 
before the Board and will not be considered in evaluating the 
veteran's service connected hallux valgus of the right great 
toe with degenerative changes of the MTPJ.

VA treatment records, dated from September 2001 to December 
2004, show findings of callus, corn, and bunion development, 
bilaterally, and scraping of calluses on both feet, with 
complaints of bilateral foot pain and clinical findings of 
hallux valgus.  Blisters were excised from the left foot, and 
pathology was reported to show clavus.  Non-VA treatment 
records, dated from 1998 to 2004, reflect findings of current 
moderate hallus deformity on the left with limitation of 
dorsiflexion of the hallux at the 1st MTPJ and associated 
bunion formation, bilaterally, tender and symptomatic 
keratotic lesions on the plantar aspect of the 1st metatarsal 
head, bilaterally, callus formation, bilaterally, and 
blisters on the left foot, with complaints of pain.  The 
veteran reported that inserts had been prescribed by his 
treating VA physician, but that he had stopped using them 
because they didn't seem to help.

A March 2000 VA examination report reflects complaints of 
callus formation and aching with objective findings of a 
plantar callus on the 1st and 5th metatarsal heads of the 
right foot, that were observed to be tender to palpation.  
The examiner also noted decreased range of motion and 
occasional aching in the right 1st MTPJ.  Results of X-rays 
revealed resected right bunion.  The examiner assessed 
symptomatic right bunion correction and painful callouses on 
the 1st and 5th metatarsal heads not directly related to the 
hallux valgus.

In November 2002, the veteran underwent additional VA 
examination.  The resultant report shows the veteran 
complained of pain in his left bunion and occasional right 
MTPJ pain.  The examiner objectively observed the veteran to 
manifest a scar over the right first MTPJ.  Calluses were 
found under the 5th and 1st metatarsal heads, bilaterally, and 
the fat pad was found to be slightly thinned, bilaterally.  
The examiner observed the veteran to also manifest protective 
sensation, but normal deep tendon reflexes, bilaterally.  
Pulses were measured at 2+.  Structure and range of motion of 
the 1st MTPJs were a little tight on the right, but overall 
within normal limits for the veteran's gait, bilaterally.  
Postoperative bunion structures were found to be within 
normal limits.  X-rays revealed a slightly narrowed joint on 
the right with a little lateral sesamoid shift that the 
examiner opined was without consequence, clinically.  No 
advanced degenerative joint disease, spurring, or other 
abnormalities were found.  The residuals of 1st MTPJ bunion 
operation were detected with alignment position found to be 
good.  Low calcaneal pitch consistent with flat feet was also 
noted.  The examiner made the following assessment:

This [veteran] has had bunions for many 
years.  After leaving service in 1969, he 
had a, in 1984, bunionectomy with 
hammertoe correction as well.  Now having 
arch pain and discomfort about his left 
bunion.  The findings are secondary to 
his congenital structure without more 
correlation between his military service.  
I feel that his feet and symptoms today 
are unrelated to military service.

In June 2004, the veteran underwent further VA examination.  
The report reflects complaints of bunions, blisters, flat 
feet, and pain with a history of right bunionectomy in the 
1980s.  The examiner objectively observed the veteran to 
manifest a well healed, nontender surgical scar over the 
right first metatarsal head.  No blisters were observed, and 
the skin was within normal limits for color, temperature, 
texture, and hair growth.  No focal lesions were found.  
Range of motion from ankles to toes was within normal limits, 
unrestricted, and nontender.  The range of the right 1st MTPJ 
was within normal limits for the veteran's gait.  A bunion 
with hallux valgus and deep plantar calluses was noted on the 
left foot, but not on the right foot.  Results of X-rays were 
noted to show the residuals of bunion surgery on the 1st 
right metatarsal head.  The joint was open.  The surgical 
procedure appeared to have obtained a normal result.  Right 
flat calcaneal pitch was evidenced with slight elevation of 
the lesser toes.  Bilateral X-rays also showed some narrowing 
of the lesser toe interphalangeal joints, mild contracture 
but the examiner opined this was without clinical 
significance.  No skin changes were noted to suggest corns or 
shoe rub.  The examiner made the following assessment:

[The veteran] is a 57-year-old gentleman 
who has bilateral pes planus.  This type 
of foot structure lends itself to bunion 
deformities, which this patient has 
developed.  Also in reviewing his C-file, 
I noted that in March 2001, x-rays were 
taken at the VA when he was complaining 
of pain at that time and these x-rays 
were read as normal.  I did not believe 
there had been any significant changes in 
his structure other than age related.  It 
is my opinion that his present structure 
is due to congenital pes planus and the 
changes of age.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence on file indicates that the veteran has 
hallux valgus of both great toes; however, as discussed 
above, only hallux valgus of the great right toe is service 
connected.  Unilateral hallux valgus is rated under 
Diagnostic Code 5280.  A 10 percent evaluation is warranted 
for severe hallux valgus if equivalent to amputation of the 
great toe, and for hallux valgus if operated upon with 
resection of the metatarsal head-as has occurred in the 
present case.  Diagnostic Code 5280 does not afford an 
evaluation greater than 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 (2005).  

However, the current 10 percent rating was assigned under 
Diagnostic Code 5284-5280 for unilateral hallux valgus 
evaluated analogous to other injury of the foot.  See 
38 C.F.R. § 4.27.  A 10 percent disability evaluation under 
Diagnostic Code 5284 contemplates "moderate" disability of 
the foot.  A higher, 20 percent, evaluation may be warranted 
for disability of the foot that is "moderately severe," and 
a 30 percent evaluation may be warranted for disability of 
the foot that is "severe."  A 40 percent rating is assigned 
where there is actual loss of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2005).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA examinations confirm that the veteran has undergone 
surgical resection of his great right toe with clinical 
findings of slight narrowing noted, in November 2002, to be 
insignificant, clinically.  In addition, these examination 
findings show that he continues to experience callus 
formation and pain, and, in November 2002, he evidenced 
protective sensation in the right foot.  He was also found to 
manifest decreased range of motion in the great right toe, 
but the examiner noted in November 2002 and June 2004 that 
this range of motion was normal for the veteran given his 
gait.  The veteran was not observed to require assistive 
devices for ambulation, however, and the majority of his 
problems were noted to be unrelated to his service-connected 
hallux valgus of the right great MTPJ in all three 
examinations.  Rather, the majority of his problems were 
found to be the result of painful callouses on the 1st and 5th 
metatarsal heads of both feet, unrelated to hallux valgus in 
March 2000; and to be the result of nonservice-connected left 
hallux valgus with bunion formation and pes planus of both 
feet in November 2002 and June 2004.  

After reviewing these findings the Board finds that the it is 
the judgment of the Board that the degree of impairment 
resulting from the hallux valgus of the right great toe with 
degenerative changes in the MTPJ approximates no more than 
moderate foot disability under Diagnostic Code 5284.  The 
examination findings demonstrate decreased range of right 
great toe motion that is found to be normal for the veteran's 
gait, otherwise unrestricted and nontender; painful plantar 
calluses to the 1st metatarsal head without other skin or 
neurological abnormalities; successful bunion surgery 
described as symptomatic in March 2000; and degenerative 
changes in the right great toe described as slight and 
without clinical significance in November 2002.  

A higher, 20 or 30 percent, evaluation under Diagnostic Code 
5284 is not warranted because the disability picture does not 
more nearly approximate a moderately severe or severe 
disability.  38 C.F.R. § 4.7.  On examination, the veteran's 
right great toe was noted to manifest decreased range of 
motion, but the examiner observed in November 2002 and June 
2004 that such range of motion was normal and adequate for 
the veteran's gait.  Deep plantar callouses were present, and 
the veteran was found to exhibit protective sensation in 
November 2002; however, the skin was otherwise within normal 
limits for color, temperature, texture, and hair growth.  No 
blisters were found on the right foot.  The March 2000 
examination report noted that while the veteran's bunion 
repair of the right great toe was symptomatic, the painful 
callouses observed were not the result of the hallux valgus 
deformity.  Degenerative changes evidenced have been 
described as slight and clinically insignificant in the right 
great toe.  Neurological examination found no abnormalities 
other than protective sensation.  Deep tendon reflexes were 
intact.  

After review of the medical evidence, the Board finds that a 
preponderance of the evidence does not support an evaluation 
greater than 10 percent for the veteran's hallux valgus of 
the right great toe with degenerative changes of the MTPJ.

In evaluating the veteran's service connected hallux valgus 
of the right great toe with degenerative changes of the MTPJ, 
the Board considered the disabling effects of pain, as 
indicated in the above discussions.  See DeLuca, supra.  
Objective observations of pain and tenderness were noted by 
the examiners and considered in the level of impairment and 
loss of function attributed to this disability.  The Board 
notes that these manifestations are contemplated in the 
evaluation already assigned for this disability.  The veteran 
did not report flare ups, incoordination, weakened movement 
or other problems that he attributed solely to his great 
right toe.  Rather, he attributed these problems to his left 
foot and bilateral flat feet, which are not service-
connected.  Notwithstanding, the Board notes that the veteran 
has reported pain in his right great toe joint, and that this 
has been taken into consideration in evaluating his great 
right toe disability.  However, the examiners have attributed 
no greater functional impairment to the veteran's pain and 
tenderness in the great right toe.  Rather, the examiners 
have attributed the majority of the veteran's foot problems 
to his nonservice connected bilateral flat feet and left foot 
problems.  Consequently, the veteran's complaints of pain and 
tenderness do not support the assignment of an evaluation 
higher than the 10 percent already granted for his great 
right toe disability.  As discussed above, the rating now 
assigned accounts for the pain and tenderness.  The presence 
of other factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
4.71a is not shown.

The Board also considered whether separate and higher 
disability evaluations may be assigned for the great right 
toe disability, in accordance with Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  See also VAOPGPREC 23-97 (July 1, 
1997; revised July 24, 1997).  In the present case, the Board 
notes that the medical evidence presents symptoms of other 
conditions, such as a scar, bunion and callus formation on 
the other toes and left foot, hyperkeratotic formation, 
hallux valgus in the left great toe and bilateral flat feet.  
However, these manifestations have been associated with other 
diagnoses for which service connection has been separately 
considered and denied-as in the case of hallux valgus of the 
left great toe and bilateral pes planus.  Other diagnoses, 
such as hammer toes in toes 2 through 5 of the right foot or 
on the left foot, have not been service-connected.  The scar 
described over the right 1st metatarsal head is shown by the 
record to be the result of post-service surgery.

Other symptoms required under the other diagnostic codes are 
either not present or considered in the 10 percent evaluation 
already afforded under Diagnostic Code 5284.  Specifically, 
the veteran has not been diagnosed with pes cavus, 
metatarsalgia, hallux rigidus, or other foot injuries.  
Results of X-rays, similarly, show no malunion or nonunion of 
the tarsal or metatarsal bones.  Finally, the veteran has not 
been found to demonstrate weak foot, bilaterally, or to have 
evidenced actual loss of the right foot-that is the result 
of service.

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected right great toe 
disability, standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338- 
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected right great toe 
disability as to render impractical the application of the 
regular schedular standards.  Rather, a review of VA and non-
VA treatment records show that the bulk of the veteran's 
complaints, and treatment, are for the nonservice connected 
bilateral flat feet and left foot problems.  The regular 
schedular standards and the assigned 10 percent rating 
adequately compensate the veteran for any adverse impact 
caused by his right great toe disabilities.

In light of the foregoing, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An increased evaluation for hallux valgus of the right great 
toe with degenerative changes of the MTPJ is denied.


REMAND

As above noted, in August and September 2003, respectively, 
the veteran submitted NODs as to the evaluation assigned his 
service-connected degenerative joint disease of the lumbar 
spine, and to the denial of entitlement to TDIU.  However, 
the RO has not had an opportunity to issues an SOC.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare an SOC pursuant to 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005) (emphasis added).  Since an NOD has been submitted 
with respect to these issues, an SOC should be issued.  See 
Manlincon, supra.  In this regard, the appellant has not been 
provided an SOC with regard to the issue of entitlement to an 
initial evaluation greater than 40 percent for his service 
connected degenerative joint disease of the lumbar spine, or 
to TDIU.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue an SOC regarding 
the issues of entitlement to an initial 
evaluation higher than 40 percent for the 
service connected degenerative joint 
disease of the lumbar spine, and for 
entitlement to TDIU.  The appellant 
should be apprised of his right to submit 
a substantive appeal as to these issues 
and to have his claim reviewed by the 
Board.

2.  If a substantive appeal is received 
as to these issues, and after undertaking 
any other development deemed essential in 
addition to that specified above, the AMC 
should re-adjudicate the veteran's claim 
for an initial evaluation higher than 40 
percent for the service connected 
degenerative joint disease of the lumbar 
spine, and for entitlement to TDIU.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  As 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


